FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 4, 2022

                                       No. 04-21-00577-CR

                           IN RE Frediz DE LA CRUZ-DE LA CRUZ

                                       Original Proceeding

                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

        On February 16, 2022, this court issued an opinion and order denying relator’s petition
for writ of mandamus. On February 22, 2022, relator filed a motion for en banc reconsideration.
After considering the merits of the motion, the motion is DENIED.

        Also on February 22, 2022, respondent filed a “Suggestion of Mootness” that requests
dismissal of the original proceeding. The filing is noted, and the request for dismissal of the
original proceeding is DENIED.


           It is so ORDERED on March 4, 2022.
                                                                 PER CURIAM



           ATTESTED TO:__________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT